DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is response to amendment filed 07/15/2022.
Status of the claims
Claims 1-20 were pending, claims 1, 2, 8, 9, 15 and 16 have been amended, claims 3, 10 and 17 have been canceled. Therefore, claims 1-2, 4-9, 11-16 and 18-20 are currently pending for examination.
Terminal Disclaimer
The terminal disclaimer filed on 07/15/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US patent # 10599699 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


.Response to Arguments
Claim Rejections - 35 USC § 101
Applicant’s arguments, have been fully considered and are persuasive.  The rejection has been withdrawn. 
Claim Rejections – Double Patenting
Applicant filed a terminal disclaimer. Therefore, the rejection has been withdrawn. 

Claim Rejections - 35 USC § 103

Applicant’s arguments with have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-9, 11-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Starr et al. (US 20170124174, hereafter Starr) in view of Shilman et al. (US 20090319342, hereafter Shilman).

Regarding claim 1, Starr discloses: A computer-implemented method for adjusting a ranking of information content of a software application presented to a user based on voice-of-customer feedback, comprising: 
receiving feedback regarding a content item presented to a user (Starr [0079] discloses: the respondent provide feedback in the form of a text response to survey questions on the content); 
identifying, based on a probabilistic topic model generated from a content repository associated with the software application, a plurality of topics referenced in unstructured text content included in the feedback, wherein the content item is selected from the content repository (Starr [0029] discloses: system can use a probabilistic model to determine whether content within an electronic text document matches, or has a likelihood of matching, one of the predetermined topics. For example, the content management system can employ a frequentist approach and/or Latent Dirichlet Allocation (LDA) within the probabilistic model to estimate correlations between a portion of content in an electronic text document and other content in the electronic text document, or content in other electronic text documents; [0025; 0034] discloses: application (as software application)is the organizing of electronic text document/as feedback from the respondent; [0137] discloses: identifying one or more topics that potentially relate to the plurality of content items includes accessing one or more topics stored in a database); 
Starr didn’t disclose, but Shilman discloses: determining, based on the probabilistic topic model, that the unstructured text content is not related to a user sentiment regarding a quality of the content item by separating each of the plurality of topics in the unstructured text content using metadata associated with each identified topic of the plurality of topics (Shilman [0051] discloses:  user-corrected (labeled) snippets for all degrees of sentiment can be used to train the topic model, and snippets from all topics can be used to train the sentiment model; [0042] discloses:  an aggregate quality score is determined 540 by the quality score computation module 355 for each product with respect to a topic. Intuitively, each snippet that is relevant to a topic and expresses positive disposition towards that topic can be considered a "vote up." Similarly, each relevant, negative snippet is a "vote down". The aggregate score is computed based on a various factors including the relevance score of the snippet, the sentiment score of the snippet, and the credibility score of the snippet);
applying a weight having a value of zero to structured feedback included in the feedback based on determining that the unstructured text content is not related to the user sentiment regarding the quality of content item (Shilman [0043] discloses: a product should be voted up or down in the ranking. This kind of feedback can be used to improve the computation of the quality score of the products/topics of processing, because the system learns to produce better scoring according to this information; [0054] discloses: updated the weighting method for relevance score, e.g., irrelevant =0; [0043] discloses: feedback is obtained to improve the quality of the scores  related to product/topics computed by the system, feedback such as voted up or down in the ranking).
ranking the content item based on the structured feedback and the weight having the value of zero (Shilman  [0043] discloses: relative product quality can be displayed as a ranked list. Users can browse these visualizations, and if they disagree with ranking, they can provide feedback to the user feedback module 365, for example by proposing that a product should be voted up or down in the ranking. This kind of feedback can be used to improve the computation of the quality score of the products/topics of processing, because the system learns to produce better scoring according to this information); and 
presenting on a user interface of another user a selection of search results that include the content item, wherein a position of the content item within the selection of search results is based on the ranking of the content item (Shilman [0043; 0045] discloses: if a list of products is presented to a user for a given topic, a click through user action indicating the user was interested in more information on a product is indicative of a positive feedback. On the other hand, a user ignoring the highest ranked product and retrieving information for a lower ranked product may be considered an indication of negative feedback for the highest ranked product).
Starr and Shilman are analogous art because they are in the same field of endeavor, classifying produce/topics. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify Starr, to include the teaching of Shilman, in order for rank-order the products for that topic . The suggestion/motivation to combine is to An aggregate quality score of the product with respect to the topic is determined based on factors associated with each snippet including the estimates of relevance, sentiment, and credibility of the snippets (Shilman [0005]).
Regarding claim 2, Starr as modified discloses: The computer-implemented method of claim 1, wherein the structured feedback provide an indication of an experience of the user relative to the content item (Starr [0034; 0079] discloses: Depending on the question type, the response (feedback) may include, but is not limited to, a selection, a text input, an indication of an answer selection. For example, upon a respondent receiving an open-ended question asking the respondent about his or her experience with a product, the respondent may provide feedback in the form of a text response).

Regarding claim 4, Starr as modified discloses:  The computer-implemented method of claim 2, wherein the structured feedback comprises either an up vote or a down vote or a star rating that indicates whether the user approves or disapproves of the content item (Shilman [0068] discloses: For the quality score, one embodiment of the update works as follows. When a user votes a product up or down on the ordered list). 

Regarding claim 5, Starr as modified discloses:  The computer-implemented method of claim 1, wherein the unstructured text content is evaluated using natural language processing (Starr [0068] discloses: the topic assigner 218 uses probabilistic language model probabilities in addition with other factors to determine which topic or topics to assign to a text response). 
Regarding claim 6, Starr as modified discloses:  The computer-implemented method of claim 1, further comprising: evaluating feedback from a plurality of other users regarding content items associated with a first topic of the plurality of topics referenced in the unstructured text content (Starr [0058; 0063] discloses: the topic assigner 218 determines/evaluating whether a text response (feedback from the respondents) corresponds to a topic, and if so, assigns and/or codes the text response to the topic, the topic assigner 218 determines that the correlation between a text response and available topics is too weak to assign and/or code the text response to a topic);
 identifying the first topic of the plurality of topics as a trending topic based on the feedback from the plurality of other users (Starr [0107] discloses: if a number of text responses include comments about a change in food quality, the system identify the trend and provide the topic of food quality); 
selecting content items regarding the trending topic and presenting the selected content items regarding the trending topic to users (Starr [0109; 0149] discloses: display only a limited number of suggested topics within the results dashboard. For example, the content management system 106 may display only suggested topics that meet a threshold correlation strength or relevance. In other cases, the content management system 106 may display a limited number of suggested topics and providing topics results to a client device(s)). 
Regarding claim 7, Starr as modified discloses:  The computer-implemented method of claim 1, wherein the probabilistic topic model is a Latent Dirichlet Allocation (LDA) model or a correlated topics model (CTM) (Starr [0114] discloses: Latent Dirichlet Allocation (LDA)). 
Regarding claim 8, Starr as modified discloses:  A system, comprising: one or more processors; and a memory comprising instructions that, when executed on the one or more processors (Starr [0151]), cause the system to perform a method for adjusting a ranking of information content of a software application presented to a user based on voice-of-customer feedback, the method comprising: 
receiving feedback regarding a content item presented to a user (Starr [0079] discloses: the respondent provide feedback in the form of a text response to survey questions on the content); 
identifying, based on a probabilistic topic model generated from a content repository associated with the software application, a plurality of topics referenced in unstructured text content included in the feedback, wherein the content item is selected from the content repository (Starr [0029] discloses: system can use a probabilistic model to determine whether content within an electronic text document matches, or has a likelihood of matching, one of the predetermined topics. For example, the content management system can employ a frequentist approach and/or Latent Dirichlet Allocation (LDA) within the probabilistic model to estimate correlations between a portion of content in an electronic text document and other content in the electronic text document, or content in other electronic text documents; [0025; 0034] discloses: application (as software application)is the organizing of electronic text document/as feedback from the respondent; [0137] discloses: identifying one or more topics that potentially relate to the plurality of content items includes accessing one or more topics stored in a database); 
Starr didn’t disclose, but Shilman discloses: determining, based on the probabilistic topic model, that the unstructured text content is not related to a user sentiment regarding a quality of the content item by separating each of the plurality of topics in the unstructured text content using metadata associated with each identified topic of the plurality of topics (Shilman [0051] discloses:  user-corrected (labeled) snippets for all degrees of sentiment can be used to train the topic model, and snippets from all topics can be used to train the sentiment model; [0042] discloses:  an aggregate quality score is determined 540 by the quality score computation module 355 for each product with respect to a topic. Intuitively, each snippet that is relevant to a topic and expresses positive disposition towards that topic can be considered a "vote up." Similarly, each relevant, negative snippet is a "vote down". The aggregate score is computed based on a various factors including the relevance score of the snippet, the sentiment score of the snippet, and the credibility score of the snippet);
applying a weight having a value of zero to structured feedback included in the feedback based on determining that the unstructured text content is not related to the user sentiment regarding the quality of content item (Shilman [0043] discloses: a product should be voted up or down in the ranking. This kind of feedback can be used to improve the computation of the quality score of the products/topics of processing, because the system learns to produce better scoring according to this information; [0054] discloses: updated the weighting method for relevance score, e.g., irrelevant =0; [0043] discloses: feedback is obtained to improve the quality of the scores  related to product/topics computed by the system, feedback such as voted up or down in the ranking).
ranking the content item based on the structured feedback and the weight having the value of zero (Shilman  [0043] discloses: relative product quality can be displayed as a ranked list. Users can browse these visualizations, and if they disagree with ranking, they can provide feedback to the user feedback module 365, for example by proposing that a product should be voted up or down in the ranking. This kind of feedback can be used to improve the computation of the quality score of the products/topics of processing, because the system learns to produce better scoring according to this information); and 
presenting on a user interface of another user a selection of search results that include the content item, wherein a position of the content item within the selection of search results is based on the ranking of the content item (Shilman [0043; 0045] discloses: if a list of products is presented to a user for a given topic, a click through user action indicating the user was interested in more information on a product is indicative of a positive feedback. On the other hand, a user ignoring the highest ranked product and retrieving information for a lower ranked product may be considered an indication of negative feedback for the highest ranked product).
Starr and Shilman are analogous art because they are in the same field of endeavor, classifying produce/topics. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify Starr, to include the teaching of Shilman, in order for rank-order the products for that topic . The suggestion/motivation to combine is to An aggregate quality score of the product with respect to the topic is determined based on factors associated with each snippet including the estimates of relevance, sentiment, and credibility of the snippets (Shilman [0005]).
Regarding claim 9, Starr as modified discloses:  The system of claim 8, wherein the structured feedback provide an indication of an experience of the user relative to the content item (Starr [0034; 0079] discloses: Depending on the question type, the response (feedback) may include, but is not limited to, a selection, a text input, an indication of an answer selection. For example, upon a respondent receiving an open-ended question asking the respondent about his or her experience with a product, the respondent may provide feedback in the form of a text response).

Regarding claim 11, Starr as modified discloses: The system of claim 9, wherein the structured feedback comprises either an up vote or a down vote or a star rating that indicates whether the user approves or disapproves of the content item (Shilman [0068] discloses: For the quality score, one embodiment of the update works as follows. When a user votes a product up or down on the ordered list). 


Regarding claim 12, Starr as modified discloses:  The system of claim 8, wherein the unstructured text content is evaluated using natural language processing (Starr [0068] discloses: the topic assigner 218 uses probabilistic language model probabilities in addition with other factors to determine which topic or topics to assign to a text response).  
Regarding claim 13, Starr as modified discloses:  The system of claim 8, wherein the method further comprises: evaluating feedback from a plurality of other users regarding content items associated with a first topic of the plurality of topics referenced in the unstructured text content (Starr [0058; 0063] discloses: the topic assigner 218 determines/evaluating whether a text response (feedback from the respondents) corresponds to a topic, and if so, assigns and/or codes the text response to the topic, the topic assigner 218 determines that the correlation between a text response and available topics is too weak to assign and/or code the text response to a topic);
identifying the first topic of the plurality of topics as a trending topic based on the feedback from the plurality of other users (Starr [0107] discloses: if a number of text responses include comments about a change in food quality, the system identify the trend and provide the topic of food quality); 
selecting content items regarding the trending topic and presenting the selected content items regarding the trending topic to users (Starr [0109; 0149] discloses: display only a limited number of suggested topics within the results dashboard. For example, the content management system 106 may display only suggested topics that meet a threshold correlation strength or relevance. In other cases, the content management system 106 may display a limited number of suggested topics and providing topics results to a client device(s)).
Regarding claim 14, Starr as modified discloses:  The system of claim 8, wherein the probabilistic topic model is a Latent Dirichlet Allocation (LDA) model or a correlated topics model (CTM) (Starr [0114] discloses: Latent Dirichlet Allocation (LDA)). 
Regarding claim 15, Starr as modified discloses: A computer-implemented method for adjusting a ranking of information content of a software application presented to a user based on voice-of-customer feedback, comprising: 
receiving feedback comprising a comment, a review, or a survey regarding a content item presented to a user (Starr [0079] discloses: the respondent provide feedback in the form of a text response to survey questions on the content); 
identifying, based on a probabilistic topic model generated from a content repository associated with the software application, a plurality of topics referenced in unstructured text content included in the feedback, wherein the content item is selected from the content repository (Starr [0029] discloses: system can use a probabilistic model to determine whether content within an electronic text document matches, or has a likelihood of matching, one of the predetermined topics. For example, the content management system can employ a frequentist approach and/or Latent Dirichlet Allocation (LDA) within the probabilistic model to estimate correlations between a portion of content in an electronic text document and other content in the electronic text document, or content in other electronic text documents; [0025; 0034] discloses: application (as software application)is the organizing of electronic text document/as feedback from the respondent; [0137] discloses: identifying one or more topics that potentially relate to the plurality of content items includes accessing one or more topics stored in a database); 
Starr didn’t disclose, but Shilman discloses: determining, based on the probabilistic topic model, that the unstructured text content is not related to a user sentiment regarding a quality of the content item by separating each of the plurality of topics in the unstructured text content using metadata associated with each identified topic of the plurality of topics (Shilman [0051] discloses:  user-corrected (labeled) snippets for all degrees of sentiment can be used to train the topic model, and snippets from all topics can be used to train the sentiment model; [0042] discloses:  an aggregate quality score is determined 540 by the quality score computation module 355 for each product with respect to a topic. Intuitively, each snippet that is relevant to a topic and expresses positive disposition towards that topic can be considered a "vote up." Similarly, each relevant, negative snippet is a "vote down". The aggregate score is computed based on a various factors including the relevance score of the snippet, the sentiment score of the snippet, and the credibility score of the snippet);
applying a weight having a value of zero to structured feedback included in the feedback based on determining that the unstructured text content is not related to the user sentiment regarding the quality of content item (Shilman [0043] discloses: a product should be voted up or down in the ranking. This kind of feedback can be used to improve the computation of the quality score of the products/topics of processing, because the system learns to produce better scoring according to this information; [0054] discloses: updated the weighting method for relevance score, e.g., irrelevant =0; [0043] discloses: feedback is obtained to improve the quality of the scores  related to product/topics computed by the system, feedback such as voted up or down in the ranking).
ranking the content item based on the structured feedback and the weight having the value of zero (Shilman  [0043] discloses: relative product quality can be displayed as a ranked list. Users can browse these visualizations, and if they disagree with ranking, they can provide feedback to the user feedback module 365, for example by proposing that a product should be voted up or down in the ranking. This kind of feedback can be used to improve the computation of the quality score of the products/topics of processing, because the system learns to produce better scoring according to this information); and 
presenting on a user interface of another user a selection of search results that include the content item, wherein a position of the content item within the selection of search results is based on the ranking of the content item (Shilman [0043; 0045] discloses: if a list of products is presented to a user for a given topic, a click through user action indicating the user was interested in more information on a product is indicative of a positive feedback. On the other hand, a user ignoring the highest ranked product and retrieving information for a lower ranked product may be considered an indication of negative feedback for the highest ranked product).
Starr and Shilman are analogous art because they are in the same field of endeavor, classifying produce/topics. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify Starr, to include the teaching of Shilman, in order for rank-order the products for that topic . The suggestion/motivation to combine is to An aggregate quality score of the product with respect to the topic is determined based on factors associated with each snippet including the estimates of relevance, sentiment, and credibility of the snippets (Shilman [0005]). 
Regarding claim 16, Starr as modified discloses:  The computer-implemented method of claim 15, wherein the structured feedback providing an indication of an experience of the user relative to the content item (Starr [0034; 0079] discloses: Depending on the question type, the response (feedback) may include, but is not limited to, a selection, a text input, an indication of an answer selection. For example, upon a respondent receiving an open-ended question asking the respondent about his or her experience with a product, the respondent may provide feedback in the form of a text response).

Regarding claim 18, Starr as modified discloses:  The computer-implemented method of claim 16, wherein the structured feedback comprises either an up vote or a down vote or a star rating that indicates whether the user approves or disapproves of the content item (Shilman [0068] discloses: For the quality score, one embodiment of the update works as follows. When a user votes a product up or down on the ordered list). 

Regarding claim 19, Starr as modified discloses:  The computer-implemented method of claim 15, wherein the unstructured text content is evaluated using natural language processing (Starr [0068] discloses: the topic assigner 218 uses probabilistic language model probabilities in addition with other factors to determine which topic or topics to assign to a text response). 
Regarding claim 20, Starr as modified discloses:  The computer-implemented method of claim 15, further comprising: evaluating feedback from a plurality of other users regarding content items associated with a first topic of the plurality of topics referenced in the unstructured text content (Starr [0058; 0063] discloses: the topic assigner 218 determines/evaluating whether a text response (feedback from the respondents) corresponds to a topic, and if so, assigns and/or codes the text response to the topic, the topic assigner 218 determines that the correlation between a text response and available topics is too weak to assign and/or code the text response to a topic);
 identifying the first topic of the plurality of topics as a trending topic based on the feedback from the plurality of other users (Starr [0107] discloses: if a number of text responses include comments about a change in food quality, the system identify the trend and provide the topic of food quality); 
selecting content items regarding the trending topic and presenting the selected content items regarding the trending topic to users (Starr [0109; 0149] discloses: display only a limited number of suggested topics within the results dashboard. For example, the content management system 106 may display only suggested topics that meet a threshold correlation strength or relevance. In other cases, the content management system 106 may display a limited number of suggested topics and providing topics results to a client device(s)).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CINDY NGUYEN whose telephone number is (571)272-4025. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CINDY NGUYEN/Examiner, Art Unit 2161                


























/APU M MOFIZ/Supervisory Patent Examiner, Art Unit 2161